 

 

Case 1:21-cv-02278-GBD Document 24 Filed 07/20/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARL D, CACHIA, Individually and On Civil Action No.: 1:21-cv-02278
Behalf of All Others Similarly Situated,
CLASS ACTION

  

Plaintiff,
VS.

BELLUS HEALTH INC., ROBERTO
BELLINI and FRANCOIS DESJARDIS,

Defendants.

 

 

BEE oor GRANTING MOTION FOR
APPOINTMENT OF CARL D. CACHIA AS LEAD PLAINTIFF,
AND APPROVAL OF SELECTION OF LEAD COUNSEL

WHEREAS, in accordance with the provisions of Section 21D(a)(3)(A)() of the Securities
Exchange Act (the “Exchange Act”), on March 16, 2021, notice of the Lead Plaintiff deadline was
published in a widely circulated national business-oriented wire service, advising Class members
of the pendency of the class action, the claims asserted therein, the purported Class Period, and
their right to move this Court to be appointed Lead Plaintiff;

WHEREAS, pursuant to Section 21D of the Exchange Act, any purported Class member
desiring to be appointed Lead Plaintiff was required to have filed a motion for such appointment
no later than Monday, May 17, 2021;

WHEREAS, lead plaintiff movant Carl D. Cachia (“Movant”) has timely filed a motion
for appointment as Lead Plaintiff;

WHEREAS, Movant otherwise satisfies the requirements of Section 21D of the Exchange

Act and Rule 23 of the Federal Rules of Civil Procedure; and
Case 1:21-cv-02278-GBD Document 24 Filed 07/20/21 Page 2 of 3

WHEREAS, in accordance with Section 21D(a)(3)(B)(v) of the Exchange Act, Movant
seeks approval of his selection of counsel, Roche Freedman, LLP (“Roche Freedman’’), to serve
as Lead Counsel for the Class.

AND NOW THIS PU day of 2021, the Court having considered

 

Movant’s Motion for: (1) Appointment as Lead Plaintiff; and (2) Approval of his Selection of Lead
Counsel, and all supporting documents, and good cause appearing therefore, the Motion is hereby
GRANTED.

IT IS HEREBY ORDERED THAT:

1. Pursuant to Section 21 D(a)(3)(B) of the Exchange Act, 15 U.S.C. § 78u-4(a)(3)(B),
Movant is appointed as Lead Plaintiff for the Class in the Action.

2. Pursuant to Section 21D(a)(3)(B)(v) of the Exchange Act, 15 U.S.C. § 78u-
4(a)(3)(B)(v), the Court approves Movant’s selected and retained counsel, Roche Freedman, to
serve as Lead Counsel in the Action.

3. Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel whom Lead Counsel shall designate:

a. to coordinate the briefing and argument of any and all motions;

b. to coordinate the conduct of any and all discovery proceedings;

c. to coordinate the examination of any and al] witnesses in depositions;

d. to coordinate the selection of counsel to act as spokesperson at all pretrial
conferences;

€. to coordinate all settlement negotiations with counsel for Defendants;

f. to coordinate and direct the pretrial discovery proceedings and the

preparation for trial and the trial of this matter, and to delegate work responsibilities to selected

 
Case 1:21-cv-02278-GBD Document 24 Filed 07/20/21 Page 3 of 3

counsel as may be required;

g. to coordinate the preparation and filings of all pleadings; and
h. to supervise all other matters concerning this litigation.
4. Lead Counsel] shall have authority to speak for the Plaintiff in matters regarding

pre-trial and trial procedure and settlement negotiations and shall make all work assignments in
such a manner as to facilitate the orderly and efficient prosecution of this litigation and to avoid
duplicative or unproductive effort. No settlement negotiations shall be conducted without the
approval of Lead Counsel.

5. Lead Counsel shall be responsible for coordination of all activities and appearances
on behalf of the Plaintiff and for the dissemination of Court orders and notices. No motion, request
for discovery or other pretrial proceedings shall be initiated or filed by the Plaintiff except through
Lead Counsel.

6. Lead Counsel shall be the contact between the Class and Defendants’ counsel and
shall serve as spokespersons for the Class. Lead Counsel shall act as the liaison between the Court
and the Class.

7. Defendants’ counsel may rely upon all agreements made with Lead Counsel or

other duly authorized representatives of the Plaintiff, and such agreements shall be binding on the
Plaintiff.
IT IS SO ORDERED.
co vy ™\ “a
som Q nsx 8 Doni
. S wi & f 9 . NF)y \ ‘ 5 ane ~
Dated: ( i Go7r ABAaL

ct Hograble George B. Daniels
Uniterd’States District Judge

 

 
